NO. 07-09-00378-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JUNE
18, 2010
 

 
EDWIN D. SEWARD, JR., APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 137TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2008-421,445; HONORABLE CECIL G. PURYEAR, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant,
Edwin D. Seward, Jr., was indicted on two counts of arson.  Prior to trial, appellant and his trial
counsel advised the trial court that appellant would enter a plea of guilty
without any recommendation as to punishment. 
After admonishing appellant, the trial court proceeded to hear the
evidence regarding punishment.  Appellant
was found guilty of arson and sentenced to serve 20 years in the Institutional
Division of the Texas Department of Criminal Justice.  It is from this judgment that appellant
appeals.  We affirm the trial court’s
judgment.
Appellant=s attorney has
filed an Anders brief and a motion to withdraw.  Anders v. California, 386 U.S. 738, 87
S.Ct. 1396, 18 L.Ed.
2d 498 (1967). 
In support of his motion to withdraw, counsel certifies that he has
diligently reviewed the record, and in his opinion, the record reflects no
reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has
candidly discussed why, under the controlling authorities, there is no error in
the trial court=s judgment.  Additionally, counsel has certified that he has
provided appellant a copy of the Anders brief and motion to withdraw and
appropriately advised appellant of his right to file a pro se response
in this matter.  Stafford
v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.
1991).  The court has also advised
appellant of his right to file a pro se response.  Appellant has not filed a response.
By his Anders brief, counsel raised three grounds
that could possibly support an appeal, but concludes the appeal is
frivolous.  We have reviewed these grounds
and made an independent review of the entire record to determine whether there
are any arguable grounds which might support an appeal.  See Penson
v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d
300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsel=s motion to
withdraw is hereby granted and the trial court=s judgment is
affirmed.[1]
 
                                                                                                Mackey
K. Hancock
Justice
Do not publish.




[1] Counsel shall, within five days after
this opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review.  See Tex. R. App. P. 48.4.